DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 09/22/2021 to Examiner's Non-Final communication on 05/27/2021. 
Claims 1, 3-7, 9, 12-14, 16, and 21-25 have been examined in this application. All other claims are cancelled. 
No new information disclose statement has been submitted. 

Response to Arguments
Applicant’s arguments, page 10, regarding claim rejections under 35 U.S.C. § 112 (a) have been considered; however, they are partially persuasive. 
Per Claim 22, the claim has been amended to recite “further comprising an acquirer aggregator, the acquirer aggregator comprising a computing device that routes a request…” 
The Specification fails to disclose any structure for the claimed acquirer aggregator. At best it is assumed that the acquirer aggregator is simply software that is executed by a processor of a device, to cause the processor of that device to perform at least the function of routing as claim 22 at least recites. The Specification does not disclose such a device that would execute the acquirer aggregator to perform the at least routing of the request. Because claim 22 depends from claim 21, which recites a server and the appropriate Beauregard language for the server, claim 22 does not recite that the server is the entity / device that executes the acquirer aggregator (software) stored in the server memory to cause the server to perform the at least operation of routing a request. Even if claim 22 did recited the above amendment, the Examiner did not find support for such an amendment of claim 22 in which the server’s processor executes the acquirer aggregator / software installed at the server. 
	As a result, the claim is rejected. 
The following passages from the Specification are provided below to summarize, at best, the structure of the acquirer aggregator and how it performs the sending of the request:
The specification at Paragraph 0034 recites: “Accordingly, as shown at operation 103, acquirer aggregator 130 transmits an enrollment request to issuer processor 140 via EFT network 170. In some implementations, the acquirer aggregator 130 may select from among various issuer processors, such as the issuer processor 140 and also may select from among various routes and/or channels with which to transmit the enrollment request to the selected issuer processor 140.” Emphasis added. 
From the above citation, it is clear that the acquirer aggregator 130 is the only entity recited in the specification as performing the routing, via the EFT network, of the request to the 
Second, the server device is not recited in the specification nor is it tied to the acquirer aggregator. The specification does recite a “computing device 500” in Figure 5. However, the specification fails to disclose a relationship between the acquirer aggregator and this device 500 and the specification fails to disclose that this device 500 is a server device that would execute the functions of the acquirer aggregator. 
All dependent claims are rejected for mere dependence on the rejected claims. 

Per claim 9, the claim recites that the hardware security module generates the token using one or more issuer-specific token keys.
The hardware security module is not the same entity that is claimed as performing claim 1, which claim 9 depends from. Also, the embodiment directed to claim 1 is different than the embodiment in claim 9. The Specification has support for performing the generation of the token using a hardware security module; however, the Specification does not disclose that the entity to which claim 1 is directed to is the same entity that carries out claim 9. The specification also fails to disclose an association between the entity claimed as carrying out claim 1 with the hardware security module claimed in claim 9. In other words, there is no support for an embodiment in which the server processor executes instructions to cause a hardware security module that is part of the makeup of the server to cause the processor to perform operations comprising generating the token using one or more issuer specific token keys. 
As a result of at least eh above, the claim is rejected for reciting limitations which are not supported by the Specification. As a result, the claim is also rejected because one of ordinary skill in the art would not know how a first entity that carries out the claim limitations of claim 1 can carry out the claim limitations of claim 9 when the entity recited in claim 9 is different than the entity in claim 1. 
 
Applicant’s arguments, pages 16-19, with respect to claim rejections under 35 U.S.C. §101 have been considered; however, they are not persuasive. 
Applicant argues that the claims are directed to an abstract idea and cites various case law in effort of overcoming the rejection.
The Examiner respectfully disagrees. The claims are directed to merely generating a code that is tied to a payment account and a certain merchant without significantly more. The case law cited by the Applicant was not the basis of the rejection. Furthermore, the case law cited is not related to the instant claims of the Application. 
Under Step 2A, the Applicant argues that the claims do not fall under certain methods of organizing human activity or more specifically, the claims do not fall under fundamental economic principles.
The Examiner disagrees. Though the Applicant does not believe that linking a token to a customer account and a specific merchant is not tied to any fundamental economic practice, the argument is not persuasive. The basis of the claims as a whole amount to merely linking an actual payment account, which inherently requires the use of currency, to a merchant, which again inherently includes a person in possession of a product, item, etc. that a user having the payment account can obtain in exchange for providing the merchant with monetary payment. The token that is generated is not a special token or a token that somehow is generated in a way that does not result in the claims amounting to an abstract idea. The token is a substitute for the payment account but it is tied to the payment account and the type of merchant. For instance, a coupon, a specific payment card, or a card belonging to a specific merchant can be only redeemed at the specified merchant. The use of a URL to identify the merchant is no different than a merchant identifier or a merchant account or any other value or data that would allow the identification of the type of merchant in order to determine whether payment using the token would be processed. 

Under Step 2A, Prong 2, Applicant argues that the claims integrate the abstract idea into a practical application. 
The Examiner disagrees. The claims are analyzed as a whole and not “in a vacuum,” meaning all of the limitations and analyzed to determine whether the claims are directed to a practical application; MPEP 2106.04(d)(III). 
The quoted MPEP portion in the Applicant’s arguments, page 14 in the Remarks, emphasizes that the Applicant’s arguments are not persuasive and that the claims are directed to an abstract idea and fail to amount to a practical application. The MPEP section cited recites that the “specification… must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner… the examiner should not determine the claim improves technology. Second, if the specification sets for an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” Emphasis added, MPEP 2106.04(d). 
As relied upon by the Applicant and emphasized above, the MPEP clearly outlines that the specification must include the improvements to the technology and that the claims must recite such improvement. Here the specification is moot regarding any improvement, the claims as a whole are merely directed to receiving data, generating data, and returning the data. The additional elements merely automate the abstract idea and are recited at such a high level of generality that they simply perform generic computer functions such as sending and receiving data and generating data. 
The Examiner has clearly outlined a prima facie case, wherein the claims were analyzed under the 2019 Revised Guidance and the October 2019 Update (“Update”). In the update, the claims are analyzed to determine whether they recite: 
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (“Step 2A, Prong One”); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h) (9th ed. Rev. 08.2017, Jan. 2018)) (“Step 2A, Prong Two”); and
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP §2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Based on the analysis of the claim, the claim recites a judicial exception / an abstract idea directed to generating a token/data based on received information and sending that data/token to an entity. Such an abstract idea is characterized under certain methods of organizing human activity. Wherein, under certain methods of organizing human activity, the claims fall under fundamental economic principles and mitigating risk by linking the account to a specific merchant. Ultimately, the token is used to tie a user account to a merchant. 

Under Step 2B, the Applicant argues that the claims recite additional elements that are not well-understood, routine, or conventional and cites the specification for support. 
The Examiner disagrees. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
From the above, a prima facie case is clearly outlined in order to assert that the claims are directed to an abstract idea without significantly more. 


Applicant’s arguments, pages 17-20, with respect to claim rejections under 35 U.S.C. §103 have been considered but are not persuasive.
Applicant argues that the amended wherein clause directed to the payment token being only applicable to a specific domain is not taught in the relied upon art. 
The Examiner respectfully disagrees. Johnson specifically explicitly discloses generating a secure token using specific user data, rules, and merchant data. The data includes merchant information, which can be obtained from merchant billing data. The data in the bill generated by the electronic merchant includes specific data including merchant data that is used to generate the token and allow the user to provide the token to the merchant for settlement of payment. If the token received by the user from the issuer does not include information specific to the merchant, then the token, when used by the merchant for settlement of payment would not be authorized and the transaction would be voided. 
Dill is relied upon to simply emphasize that a merchant URL or uniform resource location / website can be used to generated the secure token. The point is the same, wherein the URL is used to link the token to a specific merchant. Any one of ordinary skill in the art would use any form of data about a merchant, based on the teachings of Johnson alone, to generate a secure token associating the user information / account information to the specific merchant. However, in light of the teachings of Dill, it is very obvious that such data as a URL can be used to link a merchant. Electronic transaction inherently require the use of some domain name or domain address that allows the user to shop at the merchant electronic store. Therefore, it would be obvious to utilize the address of the electronic merchant as a link to the secure token just as it would have been obvious to use a physical user address and user account information to generate a secure payment token. 
As a result, the combination of the references clearly teach the claimed limitations. See rejection below. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a hardware security module that applies…” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 13, 21-22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claim 9, the claim recites: “wherein the payment token is generated using a hardware security module that applies one or more issuer-specific token keys to the payment account identifier and the domain information.”
Per claims 21 and 25, the claims combine the recitation of “a hardware security module” and “a server device of an issuer.” 
The hardware security module and the issuer device are separate and distinct entities. The Specification fails to disclose an embodiment in which the server device comprises the hardware security module and wherein the processor of the server device executes instructions to cause the server processor to perform the claimed limitations. Also, a review of the Specification failed to disclose a server device generating using encryption a token, and that a hardware security module associated with the server device generates the token using another entity’s keys (issuer keys). 
As a result of at least the above, the claims and all claims that depend from them are rejected.  See at least Paragraphs 0007 and 0034 of the Specification, which fail to disclose the claimed limitations. 

Per Claim 22, the claim has been amended to recite “further comprising an acquirer aggregator, the acquirer aggregator comprising a computing device that routes a request…” 
The Specification fails to disclose any structure for the claimed acquirer aggregator. At best it is assumed that the acquirer aggregator is simply software that is executed by a processor of a device, to cause the processor of that device to perform at least the function of routing as claim 22 at least recites. The Specification does not disclose such a device that would execute the acquirer aggregator to perform the at least routing of the request. Because claim 22 depends from claim 21, which recites a server and the appropriate Beauregard language for the server, claim 22 does not recite that the server is the entity / device that executes the acquirer aggregator (software) stored in the server memory to cause the server to perform the at least operation of routing a request. Even if claim 22 did recited the above amendment, the Examiner did not find support for such an amendment of claim 22 in which the server’s processor executes the acquirer aggregator / software installed at the server. 
	As a result, the claim is rejected. 
The following passages from the Specification are provided below to summarize, at best, the structure of the acquirer aggregator and how it performs the sending of the request:
The specification at Paragraph 0034 recites: “Accordingly, as shown at operation 103, acquirer aggregator 130 transmits an enrollment request to issuer processor 140 via EFT network 170. In some implementations, the acquirer aggregator 130 may select from among various issuer processors, such as the issuer processor 140 and also may select from among various routes and/or channels with which to transmit the enrollment request to the selected issuer processor 140.” Emphasis added. 
From the above citation, it is clear that the acquirer aggregator 130 is the only entity recited in the specification as performing the routing, via the EFT network, of the request to the issuer processor 140. Again, the specification fails to disclose any structure tied to the acquirer aggregator.
Second, the server device is not recited in the specification nor is it tied to the acquirer aggregator. The specification does recite a “computing device 500” in Figure 5. However, the specification fails to disclose a relationship between the acquirer aggregator and this device 500 and the specification fails to disclose that this device 500 is a server device that would execute the functions of the acquirer aggregator. 
All dependent claims are rejected for mere dependence on the rejected claims. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 22-24 are directed to a hardware security module and what the hardware security module does. The hardware security module is outside the scope of the claims because they claims from which claims 9, 22-24 depend from are not directed to limitations including the hardware security modules. Because the claims at issue are directed to an entity that is outside the scope of the claims, the claims are indefinite. 
	As a result, the claims are rejected along with all dependent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9, 12-14, 16, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1, 3-7, 9, 12-14, 16, and 21-25 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1, 3-7, 9, 12-14, 16, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of provisioning data to an entity, wherein the provisioned data is a token that is generated based on received data, without significantly more. 
The abstract idea is categorized under certain methods of organizing human activity, for instance, fundamental economic principles and mitigating risk. The mere receiving of the data and generating a token or other data as a function of the received data and utilizing a security techniques (encryption) to secure the generated data before sending it to some entity summarizes mitigating risk when conducting a financial transaction because the information received ties the entities involved in the transaction and the generated data can only be utilized in a way that would allow the entities evolved to settle a transaction. 
	Claim 13 for instance recite, in pertinent part: 
A… method for payment… performed by an [entity]…
receiving a payment account identifier… the payment account identifier having been received over a communication pathway from a user… and receiving… information identifying a point of payment;
generating…, a payment [data]… as a function of the payment account identifier and the… information, the payment [data] generated using a… security… and one or more… keys generated or controlled by an issuer…and
returning the payment [data]…, wherein the payment [data] permits use of the payment identifier at the point of payment based on the… information. 

The judicial exception is not integrated into a practical application. The claims recite the following additional elements: “computer-implemented method,” tokenization,” server,” issuer processor,” “payment instrument,” “communication pathway,” “user device,” domain information,” “encryption algorithm,” “payment token,” “hardware security module,” “one or more token encryption keys,” “issuer,” “computer storage media,” “instructions,” “computing device,” “acquirer aggregator,” “detokenizing,” “token keys,” and “encryption keys.” The additional elements are recited at a high level of generality, wherein the claims merely amount to receiving data, generating data, and sending the generated data. The additional elements merely automate the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. The dependent claims recite additional elements tied to settlement of the transaction using the token “acquirer aggregator,” “detokenizing,” “token keys,” “encryption keys,” and “EFT network.” However, these elements further describe the abstract idea and further help automate the abstract idea.  These elements are not sufficient to amount to significantly more than the judicial exception.
The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-7, 9, 12-14, 16, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,996,423 to Johnson et al. (“Johnson”), in view of U.S. Patent Application Publication 2015/0032627 to Dill et al. (“Dill”).

Per claims 1 and 13, and 21, Johnson teaches:
One or more computer storage media storing computer-useable instructions that, when executed by a computing device, cause the computing device to perform operations, the operations comprising (instructions and a processor are used in a device to carry out the claim limitations, for example, by computer 130) [Abstract, Col. 7, Ln. 62-67; Col. 8, Ln. 1-22; Col. 31, Ln. 13-67 and Figures 1-3]: 
receiving a payment account identifier of a payment instrument and [merchant data]… (“The end-user computer 110 may solicit a payment token from a payment provider 130 (step 315) by transmitting the identity token to payment provider 130. Alternatively, the end-user may request a payment token by logging onto the payment provider 130 in a manner similar to that discussed in connection with the identity provider 120 (i.e., by providing an identifier such as a SIM subscriber number, NIC address and/or using a login/password combination). It should be appreciated that the end-user may request a payment token in other ways, as the invention is not limited in this respect”) [Abstract, Col. 12, Ln. 31-60; Col. 14, Ln. 41-53; Col. 19, Ln. 40-67, and Figures 3 and 9]; 
generating, via an encryption algorithm, a payment token as a function of the payment account identifier and domain information (the token is generated based on user data including account information, merchant data, and transaction data and using encrypted techniques to encrypt the token) [Abstract, Col. 3, Ln. 57-59; Col. 11, Ln. 24-55; Col. 12, Ln. 47-60; Col. 14, Ln. 35-60, and Figures 3, and 8-9]; and 
returning the payment token, the payment token permitting use of the payment account identifier at the point of payment based on the domain information [and other data] […] (the token is sent back, wherein the token is used to settle a transaction and is ties to a user account without revealing the user account information) [Abstract, Col. 12, Ln. 55-61; Col. 17, Ln. 14-26, and Figures 3, and 9].

Johnson does not explicitly disclose:

Although Johnson teaches generating the token as a function of a multiplicity of data including information regarding the merchant, as noted above, Johnson does not explicitly disclose […] domain information comprising a uniform resource location (URL) associated with a point of payment.
Dill teaches generating a token based on […] the domain information including a URL associated with a point of payment (“the merchant token interface 210 may allow the e-commerce merchants to initiate token generation requests for cards-on-file during checkout processes using those cards on file” and “The token 402 corresponds to the sixteen digit payment account number 404. The token BIN "490000" is mapped to the issuer BIN "414709." The token requestor identifier 406 is a ten digit numerical value that corresponds to an entity that is registered with the network token system 202. For example, the token requestor identifier 406 may correspond to an e-commerce merchant associated with the merchant computer 140” the merchant ID is based on the user accessing the merchant website that has the URL and is given a merchant identifier) [Paragraphs 0047, 0149, 0166-0167, 0216, 0219, and 0269 and Figures 4, 7 and 11].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Johnson, which teaches generating using encryption techniques a token based on a plurality of information, to include the teachings of Dill to explicitly teach that the merchant website information is utilized as part of the generation of the token in motivation of tying the token to the specific merchant, resulting in increased security measures.  

Although Johnson teaches using multiple types of data to generate and use a token based on the data, wherein the data comprises user information, account information, merchant billing information that includes merchant data, and a multitude of other data used to generate the payment toke, see Col. 12, Ln. 31-45, Col. 14, Ln. 35-58 and Col. 22, Ln. 24-54, Johnson does not explicitly disclose and wherein the payment token is applicable only to a specific domain associated with the point of payment based on the domain information.
Dill teaches wherein the payment token is applicable only to a specific domain associated with the point of payment based on the domain information [Paragraphs 0047, 0149, 0166-0167, 0216, 0219, and 0269 and Figures 4, 7 and 11].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Johnson, which teaches generating a payment token based on user / merchant rules, consumer data, and merchant specific data, to include the teachings of Dill to explicitly disclose generating an encrypted token based on a merchant URL or website information tied to the merchant in motivation of making the generated token only usable at that specific merchant. The linking of the token to a specific merchant optimizes security measures. 
Per claim 3, Johnson teaches wherein the payment token is further generated as a function of a bank identification number of an issuer that issued the payment instrument [Abstract, Col. 3, Ln. 52-60; Col. 29, Ln. 35-57; Col. 30, Ln. 1-31 and Figures 3 and 7].
Per claims 4 and 14, Johnson teaches further comprising: receiving an encrypted payment account identifier and decrypting the encrypted payment account identifier to provide the payment account identifier [Abstract, Col. 14, Ln. 35-60; Col. 15, Ln. 32-41; Col. 17, Ln. 44-46 and Figures 3, 7-9].
Per claim 5, Johnson teaches wherein the computing device that receives the payment account identifier of the payment instrument corresponds to an issuer of the payment instrument [Abstract, Col. 12, Ln. 31-60; Col. 25, Ln. 31-52 and Figures 3, and 6-7].
Per claim 6, Johnson teaches wherein the computing device that receives the payment account identifier of the payment instrument corresponds to an issuer processor [Abstract, Col. 12, Ln. 31-60; Col. 25, Ln. 31-52 and Figures 3, and 6-7].
Per claim 7, Johnson teaches wherein the payment account identifier of the payment instrument is received from a user device [Abstract, Col. 7, Ln. 62-67; Col. 8, Ln. 1-22; Col. 12, Ln. 31-60 and Col. 19, Ln. 40-55 and Figures 3, 6-7].
Per claim 9, Johnson teaches wherein the payment token is generated using a hardware security module that applies one or more issuer specific token keys to the payment account identifier and the domain information [Abstract, Col. 3; Ln. 52-60; Col. 27, Ln. 40-48; Col. 29, Ln. 35-57; Col. 30, Ln. 1-31].
Per claims 12 and 16, and 25 Johnson teaches wherein the operations further comprise: based on a payment transaction at the point of payment, receiving the payment token; detokenizing the payment token to obtain the payment account identifier and the domain information identifying the point of payment, authorizing the payment transaction based on the payment account identifier and the domain information for the point of payment; and returning an approval response based on verifying the payment account identifier and the point of payment (token is encrypted, so the server must decrypt the token when received to settle the transaction, the token is received by the payment provider, it is verified and an approval is sent to both the merchant and user for the purchase of the product) [Abstract, Col.3, Ln. 52-62; Col. 8, Ln. 1-22; Col. 14, Ln. 51-67 and Figures 3 and 8].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Dill, as applied to claim 21 above, in further view of U.S. Patent Application Publication 2011/0251892 to Laracey (“Laracey”).
Per claim 22, Johnson teaches further comprising an acquirer aggregator, the acquirer aggregator comprising a computing device, that routes a request that includes the payment token from the point of payment along [a] […] network to the server device of the issuer or issuer processor, the payment token routed to the server device of the issuer or issuer processor based on identifying the issuer or issuer processor from the payment token using the set of issuer-specific keys shared between the acquirer aggregator and the issuer or the issuer processor (the user is linked to the payment provider 130 using account information, device information, and payment provider keys are used to encrypt the token so that only the rightful payment provider can decrypt the payment token to settle a transaction when such token is received from the merchant. The merchant provides the token to the appropriate payment provider based on data in the token otherwise the transaction would not be settled) [Abstract, Col.3, Ln. 52-62; Col. 8, Ln. 1-22; Col. 12, Ln. 47-67; Col. 14, Ln. 23-67 and Figures 3 and 8].
Although Johnson in view of Dill teaches utilizing multiple types of networks and communication methods to transmit the token between entities and ultimately receiving the token from a merchant to settle a transaction, as indicated above, Johnson does not explicitly disclose that […] an electronic funds transfer (EFT) network […] is used to send the token.
Laracey teaches utilizing an EFT network to rout transaction information when settling a transaction [Paragraph 0042 and Figures 1-2 and 6].
It would have been obvious to one of ordinary skill in the art before the effect filing date to combine the teachings of Johnson in view of Dill, which teaches utilizing various communication means to settle a transaction, to include the teaching of Laracey to explicitly teach that such communication means specifically include an EFT network in motivation of enhancing the transfer of funds using a standardized communication network. 
Per claim 23, Johnson teaches wherein the payment token is returned to the acquirer aggregator [Col. 13, Ln. 27-48; Col 15. Ln. 39-50 and Figures 8-9].
Per claim 24, Johnson teaches wherein the acquirer aggregator provides the point of payment with the payment token, thereby permitting use of the payment account identifier at the point of payment [Abstract, Col. 12, Ln. 55-61; Col 15. Ln. 39-65; Col. 17, Ln. 14-26, and Figures 3, and 8-9].

Examiner Note
The Examiner notes that the references previously cited further teach the claimed scope. Specifically, the Examiner would like to point to PGPUB 2016/0119296 to Laxminarayanan et al. and PGPUB 20140108263 to Ortiz et al. Both references further highlight the teachings of what the Applicants deem as their invention in light of the specification. The references relied upon also teach the Applicants’ scope of what they deem as their invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685